People v Johnson (2016 NY Slip Op 06953)





People v Johnson


2016 NY Slip Op 06953


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.


4330/12 2006A 6114/11 2006

[*1] The People of the State of New York, Respondent,
v Michael P. Johnson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (William B. Carney of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen J. Kress of counsel), for respondent.

Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered February 26, 2013, convicting defendant, upon his pleas of guilty, of attempted criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to an aggregate term of eight months, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his suppression claim (see People v Sanders, 25 NY3d 337, 341 [2015]; People v Lopez, 6 NY3d 248, 255-257 [2006]). By way of its oral colloquy, supplemented by a written waiver, the court adequately described the rights defendant was waiving, and clearly apprised him that he was giving up the right to challenge the denial of his suppression motion. As an alternative holding, we find that the search warrant at issue on
the motion was based on probable cause (see generally People v Bigelow, 66 NY2d 417, 423 [1985]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 25, 2016
CLERK